PER CURIAM.
Charles D. Johnston appeals his conviction and sentence imposed for one count of capital sexual battery and three counts of lewd assault upon a child. With the exception of the sentence imposed by the trial court, the issues raised by this appeal are without merit. Appellant was sentenced on all counts to life in prison, with a mandatory minimum 25 years. This is an impermissible general sentence. Dorfman v. State, 351 So.2d 954 (Fla.1977). Furthermore, the sexual battery of a child, being a capital offense, is not scored.1 See Anderson v. State, 550 So.2d 488 (Fla. 4th DCA 1989); Disinger v. State, 526 So.2d 213 (Fla. 5th DCA 1988). Accordingly, we affirm appellant's conviction on all counts but remand for resentencing in accordance with this opinion.
SENTENCE VACATED and CAUSE REMANDED.
DANIEL, C.J., and COWART and GRIFFIN, JJ., concur.

. In this case, it was scored as a "life felony” under “additional offenses at conviction.”